DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The claims filed 01/06/2021 have been entered.
In view of applicant’s argument that the term “mechanical element” is broadly considered any element of a mechanical nature, then using the reference character ‘32’ to identify a shaft, which is a mechanical element, and a switch, which is a mechanical element, is considered appropriate and thus the drawing objection is withdrawn.  
	In view of both applicant’s arguments and the amendment, the 35 USC 112(a) and 35 USC 112(b) rejections of claims 2-12 is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 3, 5, 6-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Wada (DE19707215A1).
	Regarding claim 2 (Currently Amended), Wada (DE19707215A1) discloses a portable power tool [Wada; Title] comprising: 
a transmission housing part (grip area 2) including at least one machine-side contact element (part of housing 2 which pin 9 slides into, shown in Figure 2); 

	a blocking element (rotatable detent 60) arranged in the transmission housing (grip area 2) and movable between a first position (“normal state”) configured to mechanically block movement of the mechanical element (lever switch 4) such that the portable power tool cannot function (Figs. 2 and 3), and a second position whereat movement of the mechanical element (lever switch 4) is not blocked by the blocking element (rotatable detent 60) (Figs. 4-8); and
	an accessory (safety button 5 and pin 9) including at least one accessory-side contact element (pin 9), the accessory (5, 9) configured to contact the blocking element (detent 60) to move the blocking element (detent 60) from the first position to the second position (Figs. 2-8) when the accessory (5, 9) is fitted on the portable power tool (shown fitted on the power tool in Figures 2-8), and the at least one machine-side contact element (part of housing 2 which pin 9 slides into) is configured to contact the at least one accessory-side contact element (particularly pin 9 of the accessory 5, 9) (Figs. 2-8).  

    PNG
    media_image1.png
    1065
    978
    media_image1.png
    Greyscale

	Regarding claim 3 (Previously Presented), Wada discloses the portable power tool as claimed in claim 2, wherein the mechanical element (lever switch 4) includes a switch element (switch 4) (Fig. 2).
Regarding claim 5 (Previously Presented), Wada discloses the portable power tool as claimed in claim 2, wherein the mechanical element (lever switch 4) includes an output shaft (rotary shaft of electric motor for rotating grinding wheel) [Wada; paragraph 0043, 0044, 0050].
	Regarding claim 6 (Previously Presented), Wada discloses the portable power tool as claimed in claim 2, wherein: the blocking element (rotatable detent 60) includes a stop (safety engagement portion 61); and
the mechanical element (lever switch 4) is configured to move against the stop (safety engagement portion 61) (Figs. 2 and 3) of the blocking element (detent 60) when the accessory is not fitted on the portable power tool (the insertion of the pin 9 causes rotation and thus unlocking of the detent 60 and thus when the accessory in the form of button 5 and pin 9 are not fitted, the detent 60 would cause the stop 61 to engage the lever 4) (Figs. 2-8).
	Regarding claim 7 (Previously Presented), Wada discloses the portable power tool as claimed in claim 2, wherein the blocking element (detent 60) includes a rotary joint (shaft 60J).
	Regarding claim 8 (Previously Presented), Wada discloses the portable power tool as claimed in claim 7, wherein:
when the accessory (5, 9) is fitted on the portable power tool, the blocking element is subjected to a force (force against coil spring 63) [Wada; paragraph 0053]; and
the blocking element (detent 60) is configured to be moved about an axis of rotation of the rotary joint (shaft 60J) (by coil spring 63 in one direction and by action of the pin 9 in the other) [Wada; paragraph 0053].
	Regarding claim 9 (Previously Presented), Wada discloses the portable power tool as claimed in claim 8, wherein, in response to the blocking element (detent 60) rotating about the axis of rotation of the rotary joint (shaft 60J), a stop (engagement portion 61) of the blocking element (detent 60) is moved (Figs. 2-8), such that the mechanical element (switch 4) is configured for movement in a direction of the transmission housing part (2) (Figs. 2-8) and to switch on the portable power tool (with 4 acting as a switch for the electric motor) (Figs. 2-8).
Regarding claim 10 (Previously Presented), Wada discloses the portable power tool as claimed in claim 3, wherein the switch element is a sliding switch (lever 4 is in sliding engagement with the grip area 2) (Figs. 2-8).
Regarding claim 12 (Previously Presented), Wada discloses the portable power tool as claimed in claim 5, wherein the output shaft (electric motor shaft) is a spindle (output shaft of the motor on which grinding disk rotates) [Wada; paragraphs 0043, 0044, 0050].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (DE19707215A1).
	Regarding claim 4 (Previously Presented), Wada discloses the portable power tool as claimed in claim 2, wherein the mechanical element (lever switch 4) includes a mechanical shaft (electric motor shaft for rotating grinding wheel) (switch 4 is connected to the electric motor operated within the main body 30, which includes a mechanical shaft for driving the grinding wheel 31 via a shaft) [Wada; paragraphs 0043, 0044, 0050].  While Wada does not explicitly disclose the shaft for rotation, one of ordinary skill in the art effecting rotation of a grinding wheel as desired by Wada with the described electric motor would have found it obvious to connect the structures via a driveshaft/mechanical shaft.
Regarding claim 11 (Previously Presented), Wada discloses the portable power tool as claimed in claim 4, wherein the mechanical shaft (the shaft of the electric motor) is a motor shaft [Wada; paragraphs 0043, 0044, 0050].

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-20030190877, US-2014/0158391, and US-5,681,214 are pertinent to claim 2.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723